ee ww

SDN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

JAMES BYRON, Case No. 2:18-CV-01415-RSL
Plaintiff, ORDER APPROVING PARTIES’
vy. REQUEST FOR EXTENSION OF TIME
INSTITUTE FOR ENVIRONMENTAL
HEALTH, INC.,
Defendant.

 

 

 

Based upon the Parties’ Joint Stipulation to Extend Time for Opposition and Reply to
Defendant’s Motion to Seal, IT IS HEREBY ORDERED THAT: (1) the Notice Date for
Defendant’s Motion to Seal is October 1, 2019; (2) Plaintiff's Opposition to Defendant’s Motion
to Seal is due on September 19, 2019; and (3) Defendant’s Reply in Support of its Motion to Seal

is due on October 1, 2019.

Dated this 12 day of September, 2019.

WOM S. Coren

Robert S. Lasnik
United States District Judge

ORDER APPROVING PARTIES REQUEST FOR EXTENSION OF TIME Moran, LEwIs & Bocxrus LLP
Attorneys at Law
1701 Market Street
Philadelphia, PA 19103-2921
+1.215.963.5000

 
